DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the response with amendment filed 06/21/2022 from which Claims 1-15 are pending, of which Claims 14-15 are withdrawn.  Of the claims under consideration, Claims 1-13, Claim 1 is amended.        
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 06/21/2022.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20170329261 Salalha et al. in view of U.S. 20030119639, Manabe et al (hereinafter “Manabe”) equivalent to EP 1270674 A1 further in view of U.S. 2011/0123797, Soria et al. (hereinafter “Soria”) evidenced by U.S. 2016/0319086, Pouget et al (hereinafter “Pouget”) and also evidenced by the technical information sheet entitled “Evonik Inhibitors 600” https://www.matweb.com/search/datasheet_print.aspx?matguid=dcfcb7c850304b32b780508629521ca4, (hereinafter “inhibitor 600”).  U.S. 20170329261 is the U.S. national phase application, (hereinafter “Salalha”) of WO 2016/066233 A 1 (HEWLETT PACKARD INDIGO BV [NL]) 6 May 2016 (2016-05-06), where the former will be used in this office action for disclosures and referred to as “Salalha”.
Regarding Claims 1-13, Salalha discloses at ¶s 0024-0025, 0075-0104, and 0161-0173 and claims 1-15 discloses UV cured silicon polymer for the release layer of intermediate transfer member, see, ¶s 0170 and 0104 for a photo crosslinker component in the pre-cured release composition and where a release composition is cured by UV.  The pre-cure release layer composition may comprise at least one silicone oil having at least two alkene groups linked to the silicone chain of the silicone oil.  For example, the silicone oil may comprise a dimethylsiloxane homopolymer, in which the alkene groups are vinyl, and are each covalently bonded to end siloxyl units, like the silicone oil comprises a dimethylsiloxane homopolymer of the α,ω-(dimethyl-vinylsiloxy)poly(dimethylsiloxyl) type reading on at least two vinyl groups in a linear polyalkylsiloxane at the terminal ends where with “poly” including at least 2 as “n” and methyl a C1 alkyl meeting pending Claims 1-5}.  The silicone oil can comprise a co-polymer of vinylmethylsiloxane and dimethylsiloxane, as where a vinyl group is covalently bonded to each of the end siloxyl units of the co-polymer, for example, the co-polymer of vinylmethylsiloxane and dimethylsiloxane is of the poly(dimethylsiloxyl)((methylvinylsiloxy) α,ω(dimethyl-vinylsiloxy) type {reading on pending Claim 6 where poly for dimethylsiloxy is C1 alkyl of more than 0 and methylvinylsiloxy is 1 or more for “m” 1 or more or 1 to 1000 reading on pending Claims 6-8, where for Claim 8 the ranges at least overlap}. Also the pre-cure release layer composition may comprise a cross-linker comprising a silicon hydride component having a silicon hydride (Si--H) moiety at an end siloxyl unit or an intermediate siloxyl unit in the polysiloxane of the silicon hydride component {reading on at least 2 SiH bond for pending Claim 1}.  For example the silicon hydride component can be poly(dimethylsiloxy)-( (siloxymethylhydro)-α,w-(dimethylhydrosiloxy) type {reading R”’ as H for at least two Si-H and a siloxymethylhydro for poly as at least 2 pendent Si-H bonds for “p” of 2 to more and dimethylsiloxy as 2 or more for “q” for pending Claims 10-13}.  For Claims 12-13 the ranges of “poly” at least overlap with the “p” of 2 to 50 and “q” of 0 to 50.  For the above-noted overlapping ranges in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶ 0168 the pre-cure release layer composition may comprise an additive selected from carbon nanotubes and carbon black nanoparticles, the carbon black nanoparticles having a BET surface area of 700 m2/g or greater {reading on pending Claim 9 for conductive particles}.  From ¶ 0163 the pre-cure release composition may contain a catalyst, for example a platinum containing catalyst, like Karstedt catalyst with 9% platinum in solution as an organoplatinum compound derived from divinyl-containing disiloxane.  
However Salalha does not expressly disclose the platinum as [Pt(acac)2]. 
Manabe is directed as is Salalha as disclosed in the title and abstract to curable compositions and conductive roller and drum made with the curable composition which comprises as essential ingredients (A) an organic polymer having per molecule at least one alkenyl group capable of undergoing hydrosilylation, (B) a compound having at least two hydrosilyl groups per molecule, and (C) a hydrosilylation catalyst.  From ¶ 0059 Pt(acac)2 is one of the preferred catalysts of platinic chloride, platinum-olefin complexes, platinum-vinyl siloxane complexes {like the Karstedt catalyst of Salalha}.  
Also Manabe discloses at ¶s 0048-0050 a curing agent that is not limited as long as it contains two or more hydrosilyl groups (silicon atom bound hydrogen atom) per molecule.  Here, the hydrosilyl group is a group having a Si--H bond, but, if two hydrogen atoms (H) are bound to the same silicon atom (Si), the number of hydrosilyl groups is considered as two.  For the ingredient (B), polyorganohydrogensiloxane containing on average at least two hydrosilyl groups per molecule is the preferred one.  If the number of hydrosilyl groups contained in the molecule of polyorganohydrogensiloxane of (B) ingredient is smaller than two on average, the cured material cannot fully be crosslinked, thus making it difficult to obtain rubber elasticity. The polyorganohydrogensiloxane as is a siloxane compound having a hydrocarbon group or hydrogen atom on the silicon atom.  Specific examples of polyorganohydrogensiloxane include compounds having chain and cyclic structures expressed by the following general formulas (1) and (2): 
    PNG
    media_image1.png
    110
    306
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    105
    315
    media_image2.png
    Greyscale
.  In formula (1) 2<m+n ≤ 50, 2<m and 0 ≤ n hold, and R represents a hydrocarbon with the backbone chain having 2 to 20 carbon atoms.  In formula (2) 0<m+n ≤ 50, 0<m and 0 ≤ n hold, and R represents a hydrocarbon with the backbone chain having 2 to 20 carbon atoms.  These formulae (1) and (2) read on the formula of pending claims 10-13 where “m” is “p” and “n” is “q” in overlapping ranges.  Given the formulae (1) and (2) have the purpose of curing crosslinkers for vinyl or alkenyl siloxane with platinum catalyst just as the silicon hydride component of Salalha is a crosslinker for vinylsiloxane with platinum catalyst, formulae (1) and (2) can be substituted for or combined with the silicon hydride component of Salalha in accordance with MPEP § 2144.06.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Salalha the intermediate transfer member with a release formulation from a pre-cured release composition comprising at least one silicone oil having at least two alkene groups linked to the silicone chain, a cross-linker comprising a silicon hydride component having a silicon hydride (Si--H) moiety at an end siloxyl unit and an intermediate siloxyl unit in the polysiloxane of the silicon hydride component, platinum type catalyst,  and photo crosslinker component where the release composition is cured by UV, as afore-described in Salalha, where from Manabe also having alkenyl containing silicone and silicon hydride silicone and a platinum catalyst for curing, the platinum catalyst of Pt (acac)2 having the same purpose of curing as the platinum catalyst of Salalha is substituted for or used with the platinum catalyst in Salalha as would be the polyorganohydrogensiloxane of Manabe be substituted for or combined with the silicon hydride component of Salalha having the same purpose motivated to have a dual curing mechanism of UV cure in Salalha and hydrosilylation of Manabe for a desired cure of the release formulation.   Furthermore the combination of Manabe with Salalha to one of ordinary skill in the art would have a reasonable expectation of success because both have the same type of components of vinylsiloxanes and organohydrogensiloxanes with platinum catalysts for coatings for rollers.   
However Salalha as modified does not expressly disclose a thermal inhibitor.  
Soria is directed as is Salalha to an intermediate transfer member as disclosed in the abstract and at ¶s 0001-, 0015 and 0022-0026 and Fig. 1 for intermediate transfer members, primer layer materials, methods of forming an intermediate transfer member layers having a base and an acrylic rubber layer.  One exemplary embodiment of an intermediate transfer member, includes: an intermediate transfer member base; an acrylic rubber layer disposed on the intermediate transfer member base; a primer layer disposed on the acrylic rubber layer; and an addition cure RTV silicone release layer or blanket, 18, disposed on the primer layer, wherein the primer layer substantially eliminates a poisoning of the addition cure RTV silicone layer by the acrylic rubber layer.  From ¶s 0022-0026 the release blanket layer 18 is disposed on the primer layer 16 , where the release blanket layer 18 can be made of materials such as, but not limited to, addition cure RTV silicone material: polydimethylsiloxane dimethylvinylsilyl terminated of viscosity 500-5000 cp (polymer VS500, Polymer VS1000, Polymer VS2000, Polymer VS 5000 from Hanse Chemie); dimethylsiloxane Methylhydrosiloxane copolymers with trimethylsilyl endgroups (crosslinker 101 Hanse Chemie) or diMethylsiloxane Methylhydrosiloxane copolymers with dimethylhydrosilyl endgproups (crosslinker 210 Hanse Chemie); hydrosilylation catalyst (platinum based catalyst, catalyst 510 from Hanse Chemie 0.5% platinum) and hydrosilylation inhibitor (Inhibitor 600 from Hanse Chemie); optionally, polydimethylsiloxane with dimethylhydrosilyl endgroups that acts as chain extender (Modifier 700 series Hanse chemie); and optionally, vinyl silicone resins (VQM 820 Hanse Chemie).  Pouget evidences at ¶ 0007 that hydrosilylation reaction inhibitors may be of several kinds. The most widespread are thermal inhibitors. When maintained at room temperature, they inhibit the hydrosilylation reaction. By raising the temperature of the reaction medium, the inhibition is deactivated and the hydrosilylation reaction is activated. Conventionally, thermal activation is performed by introducing the substrates coated with the curable silicone composition into coating ovens whose temperature is maintained between 100 and 150ºC.  Inhibitor 600 evidences that Inhibitor 600 upon heating results in a cure i.e. a thermal inhibitor {reading on pending Claim 1}.   
Applicants are reminded for the wording of Claim 1 of “formed by UV curing” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  
Also the recitation in the claims that the intermediate transfer member is “for digital offset printing” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Salalha in view of Manabe further in view of Soria disclose as intermediate transfer roller as presently claimed, it is clear that the intermediate transfer roller of Salalha in view of Manabe further in view of Soria would be capable of performing the intended use, i.e. for digital offset printing, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
 One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Salalha as modified the intermediate transfer member with a release formulation from a pre-cured release composition comprising at least one silicone oil having at least two alkene groups linked to the silicone chain, a cross-linker comprising a silicon hydride component having a silicon hydride (Si--H) moiety at an end siloxyl unit and an intermediate siloxyl unit in the polysiloxane of the silicon hydride component, platinum type catalyst, and photo crosslinker component where the release composition is cured by UV, where for alkenyl containing silicone and silicon hydride silicone and a platinum catalyst for curing, the platinum catalyst is Pt (acac)2 as afore-described, where from Soria with a release blanket layer of addition cure vinyl terminated polyorganosiloxane and polyorganohydrosiloxane cross-linker similar to that of Salalha a hydrosilylation inhibitor of Inhibitor 600 is used as a thermal inhibitor motivated to have a hydrosilylation reaction with heating rather than at room temperature for the UVcurable silicone release formulation of pending Claims 1-13.  Furthermore the combination of Soria with Salalha as modified has a reasonable expectation of success to one of ordinary skill in the art because both have the same type of components of vinylsiloxanes and organohydrogensiloxanes with platinum catalysts for coatings for release layers.   
Response to Arguments
Applicant’s arguments and amendments of 06/21/2022 with respect to claims 1-13 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787